IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                   Assigned on Briefs January 6, 2004

                    DENNIS LEE BEEDLE v. STEPHANIE J. BEEDLE

                        Appeal from the General Sessions Court for White County
                          No. CV5436      Sammie E. Benningfield, Jr., Judge



                        No. M2003-00755-COA-R3-CV - Filed January 27, 2004


In this divorce appeal the Husband challenges the distribution of the only significant marital asset,
the Husband’s retirement benefit. The trial court divided that benefit by ordering the Husband to pay
$530.82 of each monthly payment to the Wife. We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court
                                Affirmed and Remanded

WILLIAM B. CAIN , J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., P.J., MS.,
and PATRICIA J. COTTRELL, J., joined.

J. Hilton Conger, Smithville, Tennessee, for the appellant, Dennis Lee Beedle.

Shawn McBrien, Lebanon, Tennessee, for the appellee, Stephanie J. Beedle.

                                        MEMORANDUM OPINION1

        This divorce appeal concerns the division of the only significant marital property, the
husband’s retirement benefit. Husband Dennis Beedle worked for GM for 31 years. He worked for
seventeen of those years during the marriage. At the time the parties were divorced by decree of the
White County General Sessions Court, Mr. Beedle had received five years of his retirement benefit.
The trial court chose not to assess the Wife’s share of the retirement by its “present day value” using
the mortality tables. Instead, the court simply determined that seventeen years was 54% of thirty-one
years, divided the full monthly pension benefit of $1966.00 by 54%, then divided the resulting

       1
           Court of Appeals Rule 10(b):
                   The Court, with the concurrence of all judges participating in the case, may affirm,
                   reverse or modify the actions of the trial court by memorandum opinion when a
                   formal opinion would have no precedential value. W hen a case is decided by
                   memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
                   not be published, and shall not be cited or relied on for any reason in a subsequent
                   unrelated case.
$1061.64 by two and ordered the husband to pay $530.82 out of his $1966.00 net monthly retirement
receipts to the Wife for the remainder of the benefit period.

        The Husband does not and cannot dispute the trial court’s classification of the vested
retirement benefit as marital property. See Tenn.Code Ann. § 36-4-121(b). The only issue the
Husband takes with the decision is whether the trial court erred in ordering the periodic monthly
payment to be distributed to the Wife rather than determining the present cash value. Husband urges
on appeal that the present cash value award could be distributed pursuant to a qualified domestic
relations order. The starting point to any appellate review of the trial court’s choices of valuation
and distribution of marital property is the recognition that such decisions rest within that court’s
sound discretion. See Cohen v. Cohen, 937 S.W.2d 823, 831 (Tenn.1996); Tenn.Code Ann. § 36-4-
121(a)(2); see also Kendrick v. Kendrick, 902 S.W.2d 918, 929 (Tenn.Ct.App.1990).

        Contrary to Appellant’s argument, none of the authorities cited by the Husband “require”
either the “present value” or “retained jurisdiction” method of distribution of marital property. Our
Supreme Court’s discussion in Cohen relates only to two options courts have used as appropriate
under the equities of each case:

       Most courts use one of two techniques. In re Marriage of Brown, 126 Cal.Rptr. at
       638, 544 P.2d at 566; In re Marriage of Gallo, 752 P.2d at 54; Janssen v. Janssen,
       331 N.W.2d at 755. The first approach, known as the present cash value method,
       requires the trial court to place a present value on the retirement benefit as of the date
       of the final decree. Kendrick v. Kendrick, 902 S.W.2d at 927. To determine the
       present cash value, the anticipated number of months the employee spouse will
       collect the benefits (based on life expectancy) is multiplied by the current retirement
       benefit payable under the plan. In re Marriage of Gallo, 752 P.2d at 54. This gross
       benefit figure is then discounted to present value allowing for various factors such
       as mortality, interest, inflation, and any applicable taxes. Id. See also In re Marriage
       of Grubb, 745 P.2d at 666; In re Marriage of Hunt, 78 Ill.App.3d 653, 34 Ill. Dec. 55,
       63, 397 N.E.2d 511, 519 (1979); Deering v. Deering, 437 A.2d at 891. Once the
       present cash value is calculated, the court may award the retirement benefits to the
       employee-spouse and offset that award by distributing to the other spouse some
       portion of the marital estate that is equivalent to the spouse’s share of the retirement
       interest. In re Marriage of Gallo, 752 P.2d at 54. The present cash value method is
       preferable if the employee-spouse’s retirement benefits can be accurately valued, if
       retirement is likely to occur in the near future, and if the marital estate includes
       sufficient assets to offset the award. Kendrick v. Kendrick, 902 S.W.2d at 927; In re
       Marriage of Gallo, 752 P.2d at 54.

Cohen, 937 S.W.2d at 831.

        The “retained jurisdiction” method of distribution is precisely the method chosen by the trial
judge in this case. Under such method “the marital property interest is often expressed as a fraction


                                                  -2-
or a percentage of the employee spouses’ monthly benefit. The percentage may be derived by
dividing the number of months of the marriage during which the benefits accrued by the total number
of months during which the retirement benefits accumulate.” Cohen, 937 S.W.2d 823, 831
(Tenn.1996).

       As further guidance, the court in Cohen provided the following discussion:

               The choice of valuation method remains within the sound discretion of the
       trial court to determine after consideration of all relevant factors and circumstances.
       While the parties are entitled to an equitable division of their marital property, that
       division need not be mathematically precise. Kendrick v. Kendrick, 902 S.W.2d at
       929; Thompson v. Thompson, 797 S.W.2d 599, 604 (Tenn.App.1990).

Cohen, 937 S.W.2d at 831-32.

       With regard to the GM pension at issue, the trial court entered the following specific factual
finding:

               The Court further finds that based upon the statutory law, case law and
       marital assets, that the Court must divide the GM pension. The Husband worked 31
       years at General Motors, 14 years prior to this marriage and 17 years during this
       marriage. The Husband has been retired for 5 years and receives $1,966.00 net
       pension benefits per month. The Court finds that 54% of the Husband’s pension
       accrued during the marriage is marital property. The Court further finds that the
       Wife is entitled to ½ of the accrued benefits in the amount of $530.82 per month.
       Wife shall receive $530.82 per month from Husband on August 1, 2002 and the 1st
       of each month until the QUADRO is in effect. The Wife shall remain as the Survivor
       of Benefits under the Husband’s pension permanently.

         Husband has presented no Transcript of the Evidence nor has he presented a Rule 24c
Statement of the Evidence. The Husband urges that the trial court somehow erred by not applying
the “present-day” valuation and distributing the marital estate over time. In the face of
overwhelming statutory authority vesting trial courts with broad discretion in valuation and
distribution of the marital estate based on the equities of each case, and in the absence of a record
showing an abuse of that discretion, this Court is constrained to affirm the judgment of the trial court
in all respects.

        As a result of the clear authority contrary to the Husband’s argument on appeal and the lack
of any showing of an abuse of the trial court’s discretion, this Court finds the appeal to be frivolous
within the meaning of Tennessee Code Annotated section 27-1-122. See Bursack v. Wilson, 982
S.W.2d 341, 345 (Tenn.Ct.App.1998). The order of the trial court is affirmed in all respects. All
costs are assessed to Appellant. This cause is remanded to the trial court for the assessment of
attorney’s fees and such other proceedings as may be necessary.


                                                  -3-
      ___________________________________
      WILLIAM B. CAIN, JUDGE




-4-